UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6442


LINDA LEE BYRNES,

                Petitioner – Appellant,

          v.

S. BUTLER, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:12-cv-07353)


Submitted:   September 13, 2016          Decided:   September 15, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Linda Lee Byrnes, Appellant Pro Se. Stephen Michael Horn,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Linda Lee Byrnes seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge, construing

her 28 U.S.C. § 2241 (2012) petition as a motion under 28 U.S.C.

§ 2255       (2012),       and   dismissing         that   motion     for   lack    of

jurisdiction. *         The order is not appealable unless a circuit

justice      or   judge     issues   a   certificate       of   appealability.     28

U.S.C. § 2253(c)(1)(B) (2012).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).             When the

district court denies relief on the merits, a prisoner satisfies

this       standard   by    demonstrating         that   reasonable   jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see      Miller-El     v.   Cockrell,     537   U.S.   322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

       *
       To the extent that Byrnes seeks to challenge the district
court’s determination that her claim regarding eligibility for
early release under 18 U.S.C. § 3621 (2012) was without merit,
we note that the timely filing of specific objections to a
magistrate judge’s recommendation is necessary to preserve
appellate review of the substance of that recommendation when
the   parties   have   been  warned  of   the   consequences  of
noncompliance. United States v. Midgette, 478 F.3d 616, 621-22
(4th Cir. 2007).     Byrnes has waived review of the district
court’s ruling on that issue by failing to object to the
magistrate judge’s recommendation.



                                              2
procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.           Slack,

529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Byrnes has not made the requisite showing.       Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,   and   dismiss   the   appeal.   We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                             DISMISSED




                                    3